Citation Nr: 1709049	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  08-39 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from April 1969 to April 1973, including service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2008, the RO denied entitlement to service connection for chronic lumbar strain with degenerative disc disease.  In March 2015, the Board denied the Veteran's claim.  In a September 2016 Memorandum Decision, the Court of Appeals for Veterans' Claims (Court) vacated the March 2015 decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, VA is required to assist a claimant in the development of a claim by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Court has held that the May 2008 VA medical opinion relied upon by the RO and the Board is inadequate.  There are two reasons.  First, "[t]he examiner's sole rationale for the medical opinion consists of a terse remark that the degenerative changes at the L5-S1 lever are consistent with the [V]eteran's age."  Second, "[t]he examiner provides no discussion . . . regarding the appellant's diagnosed 'chronic lumbar strain' other than to note it in a review of some of the pertinent treatment records from service." 

Pursuant to the terms of the September 2016 memorandum decision, the Board finds that VA must provide an examination and obtain a new medical opinion concerning the likely etiology of the Veteran's current low back disorder on remand.

VA treatment records to April 2014 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from April 2014 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from April 2014 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current low back disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions.  

a. Identify all low back disorders currently present.
b. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a current low back disorder had its onset in service, or was otherwise caused by an in-service disease or injury.
c. Offer an opinion as to whether it is at least as likely as not that a current low back disorder had its onset within one year of the Veteran's discharge from his period of active service.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

